PER CURIAM.
*762Titan Fish Two, LLC ("TFT") appeals the trial court's judgment entered in favor of Respondents on TFT's several claims. TFT offers four points on appeal. Finding that the trial court did not err as to the matters complained of in TFT's points on appeal, we affirm the judgment of the trial court.
No jurisprudential purpose would be served by a written opinion. However, we have provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).